Citation Nr: 1452516	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  07-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chrondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for chrondromalacia of the left knee.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with loss of motion.

4.  Propriety of the assignment of a separate rating for radiculopathy of the left lower extremity, evaluated as 10 percent as of January 26, 2007.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine condition.

6.  Propriety of the assignment of a separate rating for radiculopathy of the right upper extremity, evaluated as 10 percent as of September 8, 2007, and noncompensable as of July 28, 2008.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued the 10 percent ratings for the Veteran's right and left knee disabilities, and denied reopening the Veteran's claims of entitlement to service connection for back and neck disabilities.

In a July 2010 rating decision, the RO granted the Veteran's back and neck claims and assigned 20 percent and 10 percent evaluations, respectively, effective from August 26, 2005 (the date VA received the Veteran's claims to reopen).  Thereafter, the Veteran perfected a timely substantive appeal as to the propriety of the initially assigned ratings.  

In a January 2011 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, effective January 26, 2007.  Further, a separate 10 percent rating was assigned for radiculopathy of the right upper extremity, effective September 8, 2007; and a noncompensable rating was assigned as of July 28, 2008.  While the Veteran did not appeal the January 2011 rating decision with respect to the propriety of the ratings assigned for his left lower and right upper extremity radiculopathy, such issues are part and parcel of his claims of entitlement to higher initial ratings for his lumbar and cervical spine disabilities as the rating criteria governing the evaluation of these disabilities specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2014).  Therefore, the Board has jurisdiction over such issues and they have been included on the title page of this decision.

In July 2014, the Veteran and his friend provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of all evidence submitted after October 30, 2012, the date of the issuance of the most recent supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

Also, during the July 2014 hearing, the Veteran appeared to indicate that ringing in his ears was due to his service-connected neck disability.  See page 23 of the Board hearing transcript.  The Board observes that the Veteran is service-connected for tinnitus.  Consequently, there is no need to refer the issue to the AOJ for further development.  The Board notes, however, the Veteran also inferred that he experiences headaches as a result of his service-connected neck disability.  Id.  In this regard, the Board is cognizant that a claim of entitlement to service connection for migraine headaches had previously been denied.  As the AOJ has not adjudicated this issue, it is referred to the AOJ for further appropriate action.  38 C.F.R. § 19.9(b) (2014).

In August 2014, the Veteran requested a copy of his Board hearing transcript.  In a September 24, 2014 letter, the Board enclosed a copy of the Veteran's July 2104 Board hearing transcript, and informed the Veteran that he had 30 days from the date of the letter to file a motion to correct the transcript if he believed it was not accurate.  The Board observes that 30 days have passed and the Veteran has not filed a motion. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through January 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At the outset, in October 2005, the Veteran identified outstanding treatment records from Kaiser Permanente dated from 2003 onward, relevant to his back and neck disabilities.  In May 2006, the Veteran signed a Kaiser Release form; however, the AOJ did not request the records.  In a September 2008 letter, the AOJ informed the Veteran that he needed to sign an updated release from Kaiser San Francisco.  In January 2009 correspondence, the Veteran informed the AOJ that he was not seen at Kaiser San Francisco and has no records with that facility, but was seen at Kaiser Sacramento, and records regarding his treatment would be at that facility.  There is no indication that the AOJ continued to develop for these records.  As such, the records should be obtained on remand.

Regarding all disabilities on appeal, the Veteran's sworn testimony indicates that his disabilities may have worsened since the last VA examination in July 2011.  Relevant to the bilateral knee disability, the Veteran described that sometimes his knees gives out or lock up.  He also reported experiencing limitation of motion, pain, stiffness, fatigue, and popping.  The Veteran noted that he feels sacs of fluid or a cyst on the side of both knees, and that the sacs have been present for about a year and that they have increased in size.  See pages 25-26 of the Board hearing transcript.  The Board notes that some of these symptoms were noted during the July 2011 VA examination; however, the Veteran appears to indicate that his symptoms have worsened.

Relevant to his back disability, the Veteran described pain with rest and movement, spasms, and fatigue and stiffness at the end of the day.  The Veteran testified that he has erectile dysfunction and experiences numbness and tingling to both of his lower extremities that is so severe that it reaches to the bottom of his feet and he can hardly walk.  See pages 18-19 of the Board hearing transcript.  Relevant to his neck disability, the Veteran also reported stiffness, fatigue, weakness, and difficulty with range of motion.  He testified that he experiences numbness and tingling to both of his upper extremities and decreased grip strength.  See pages 21-22 of the Board hearing transcript.  The Board notes that during the July 2011 VA examination, all four of the Veteran's extremities were normal both in sensation and motor function.

During the hearing, the Veteran submitted a May 2014 letter from his treating VA provider that notes, in part, the Veteran has lower back pain that radiates to both of his legs, has poor range of motion, continues to report worsening neck pain with poor range of motion, his head is angled in a forward position, and has been advised to have surgery.

As the Veteran has described worsening bilateral knee, lumbar, and cervical spine symptomatology since the last VA examination, he should be afforded a new VA examination to determine the current severity of his disabilities, to include an examination of any additional neurological disorders arising from his lumbar and cervical spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Further, the Veteran has reported that he is treated at the VA Medical Center (VAMC) in Sacramento, California, for his disabilities.  The file currently contains records dated to January 2013.  Therefore, any relevant, outstanding records dated from January 2013 to the present should be obtained from the Sacramento VAMC.

Finally, during the hearing the Veteran mentioned that he had seen a chiropractor in 2004 by the name of Dr. Todd.  A review of the claims file reveals that treatment records from Dr. Todd are already associated with the claims file, included in records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral knee, back, and neck disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Kaiser Sacramento dated from 2003 to the present and the Sacramento VAMC dated from January 2013 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record on appeal, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected disabilities. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the following:

(A)  With regard to the lumbar and cervical spine disabilities, the examiner should indicate the nature and severity of all manifestations of such disorders.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable ankylosis of the entire cervical spine; or unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar and cervical disabilities are manifested by any additional neurological impairment (i.e., left upper extremity, right lower extremity, bladder or bowel impairment, and/or erectile dysfunction), and, if so, which nerves are involved, and the extent of the impairment.  

The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

Relevant to the current service-connected right upper extremity radiculopathy, the examiner should indicate whether there is incomplete or complete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, or severe.

Relevant to the current service-connected left lower extremity radiculopathy, the examiner should indicate whether there is incomplete or complete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy.

(B)  Relevant to the Veteran's bilateral knee disabilities, the examiner should describe all symptoms caused by the service-connected right and left knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner shall also state whether there is any instability/subluxation of each knee, and if so, the severity of such should be described as slight, moderate, or severe. The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the knee joint. The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.  An assistive devices being used should be noted in terms of the nature and frequency of such.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

